Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 5-15 are allowed. 
Canon XF105 Instruction Manual of 12/06/10, http://downloads.canon.com/cpr/software/video/Canon_XF100_XF105_Instruction_Manual.pdf (hereinafter Canon), Battery et al. (US 2005/0175307, hereinafter Battery), and Reagan et al. (US Patent No. 7,489,849, hereinafter Reagan) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 5, the combination of Canon, Battery, and Reagan fails to teach or suggest “…2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017and a plurality of external connection terminals provided on the respective plurality of inclined faces, wherein the plurality of inclined faces are arranged at positions so as not to overlap each other when viewed from the width direction of the apparatus main body, and are arranged at a position such that at least a part of the inclined faces overlap each other when viewed from a direction of the optical axis, and wherein the number of external connection terminals provided on a first inclined face among the plurality of inclined faces is different from the number of external connection terminals provided on a second inclined face, among the plurality of inclined faces, other than the first inclined face” in combination with all other limitations recited in claim 5.
Independent claims 8, 11, and 14 recite similarly allowed limitations.
Dependent claims 6, 7, 9, 10, 12, 13, and 15 are allowed for the reason stated for their base claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Canon, Battery, and Reagan are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Canon discloses, an image pickup apparatus comprising: a face formed on a side surface in a width direction of an apparatus main body perpendicular to an optical axis of a lens part which is provided on the image pickup apparatus; and a plurality of external connection terminals provided on the respective face (see image below).

    PNG
    media_image1.png
    427
    394
    media_image1.png
    Greyscale

Battery discloses a plurality of inclined faces (38) formed on a side surface in a width direction of an apparatus main body perpendicular to an optical axis of a lens part which is provided on the image pickup apparatus (fig 1, substituting the angled connector ports for the face illustrated above would provide the plurality of inclined faces perpendicular to the optical axis), the plurality of inclined faces being inclined such that ends of the respective inclined faces on a back side of the apparatus main body are inclined in a direction to come close to the optical axis of the lens part (fig 1, substituting the angled connector ports for the face illustrated above would provide the plurality of inclined faces are inclined in a direction to come close to the optical axis of the lens part), and a plurality of external connection terminals provided on the respective plurality of inclined faces (34), wherein the plurality of inclined faces are arranged at positions so as not to overlap to each other when viewed from the width direction of the apparatus main body (fig 1), and are arranged at a position such that at least a part of the 
Reagan discloses a terminal may include a housing having an outer surface containing a plurality of receptacles.  The housing may include a lower surface and an inner cavity.  The fiber drop terminal may include a fiber storage cavity occupying a portion of the inner cavity.  The storage cavity may store a plurality of fiber coils at an angle (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.